Citation Nr: 1520608	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  05-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for dysthymia and panic disorder.

2.  Entitlement to service connection for dysthymia and panic disorder.

3.  Entitlement to service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD), dysthymia, and panic disorder).

4.  Entitlement to service connection for hypertension to include as secondary to service-connected disability. 

5.  Entitlement to service connection for hyperlipidemia. 

6.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected disability. 

7.  Entitlement to an initial rating in excess of 10 percent for PTSD for the period prior to April 15, 2009.
 
8.  Entitlement to an initial rating in excess of 30 percent for PTSD for the period since April 15, 2009. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Lori A. Chism, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2008, the Board denied the Veteran's claim of service connection for PTSD as well as the claim to reopen a previously denied claim for service connection for a psychiatric disorder other than PTSD.  In an April 2009 Order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's February 2008 decision. 

In a May 2009 remand, the Board re-characterized the issues on appeal as encompassing entitlement to service connection for PTSD, whether new and material evidence had been received to reopen a claim for service connection for dysthymia and panic disorder without agoraphobia, as well as entitlement to service connection for a psychiatric disorder other than PTSD, dysthymia, and/or panic disorder without agoraphobia. 

By an August 2009 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for PTSD, effective December 14, 2001.  In a subsequent rating decision, the RO granted a 30 percent rating for PTSD, effective April 15, 2009. 

The Board notes that since the increase to 30 percent for his PTSD did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 30 for the period since April 15, 2009 for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, the Board denied the Veteran's claims of entitlement to service connection for a back disability, for neuropathy, and for headaches.  It also denied entitlement to an initial rating in excess of 10 percent for tinnitus; as well as entitlement to an effective date earlier than December 14, 2001 for the grant of service connection for PTSD.  It granted an effective date of April 6, 2010 for the award of service connection for tinnitus.  The Board remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development. 

Thereafter, in February 2014, the Board denied the Veteran's claims of entitlement to service connection for a gastrointestinal disorder and for erectile dysfunction and remanded the remaining claims on appeal to the AOJ. 

Following the Board's February 2014 decision/remand, the Veteran has perfected an appeal for claims of service connection for hyperlipidemia and for hypertension.  As such, those issues are also in appellate status.

In November 2014, the Board again remanded these claims for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for hypertension to include as secondary to service-connected disability, entitlement to service connection for CAD, to include as secondary to service-connected disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disability; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the September 1995 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for dysthymia and panic disorder.

3.  In addition to his service-connected PTSD, the Veteran has also been diagnosed with anxiety disorder, adjustment disorder, depressive disorder, dysthymia and panic disorder with agoraphobia which are either directed related to, or aggravated by, the Veteran's PTSD.  

4.  Hyperlipidemia is not a disability for VA benefits purposes.

5.  Throughout the course of the appeal, the Veteran's PTSD has been manifested by symptoms indicative of reduced reliability and productivity.

6.  Throughout the course of the appeal, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas and total occupational and social impairment due to the Veteran's service-connected PTSD is not shown.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A §7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for dysthymia and panic disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, to include dysthymia and panic disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

 4.  Hyperlipidemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for an initial evaluation of 50 percent for an acquired psychiatric disability to include PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2014).

6.  The criteria for an initial evaluation in excess of 50 percent for an acquired psychiatric disability to include PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claims of whether new and material evidence has been submitted to reopen claim of entitlement to service connection for dysthymia and panic disorder and the claims of entitlement to service connection for dysthymia and panic disorder and for a psychiatric disorder (other than PTSD, dysthymia, and panic disorder), the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen and grant the claim for service connection for dysthymia and panic disorder, and grant service connection for a psychiatric disorder (other than PTSD, dysthymia, and panic disorder); the Board finds that all notification and development actions needed to fairly adjudicate the claims has been accomplished as to these issues.

Regarding the remaining claims, the RO provided notice to the Veteran in a June 2009 letter, prior to the date of the issuance of the appealed August 2009 rating decision.  The June 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for service connection for hyperlipidemia.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim, particularly given that it is made in conjunction with claims of service connection that share the same requirements.  Moreover, the Veteran is represented by counsel whom the Board presumes is competent in the practice of Veteran's law. Significantly, the Veteran's attorney submitted a statement in December 2013 identify multiple possible theories of entitlement for the claim for service connection for hypertension and hyperlipidemia including direct, presumptive, and secondary, suggesting counsel has knowledge of the legal requirements for establishing a claim for service connection.  

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of May 1995, April 2003, July 2009, January 2010, September 2010, August 2011, January 2013, November 2013 and March 2014 VA examinations.  The May 1995, April 2003, July 2009, January 2010, September 2010, August 2011, January 2013, November 2013 and March 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the May 1995, April 2003, July 2009, January 2010, September 2010, August 2011, January 2013, November 2013 and March 2014 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in February 2006.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a September 1995 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a nervous condition and PTSD disability on the basis that the claim was not well grounded as there was no evidence of a nervous condition in service and there was no evidence of a psychosis within one year of the Veteran's discharge from service.

The Veteran did not appeal the September 1995 rating decision within a year, and it became final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claim was received in February 2006.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for dysthymia and panic disorder.  38 U.S.C.A. § 5108.

As noted above, in February 2008, the Board denied the Veteran's claim to reopen a previously denied claim for service connection for a psychiatric disorder other than PTSD.  In an April 2009 Order, the Court vacated and remanded the Board's February 2008 decision. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 1995 rating decision which denied service connection for a nervous condition on the basis that this disability was not incurred in his service. 

Evidence received since the September 1995 rating decision includes a March 2014 VA examination that noted that private treatment records had provided the Veteran a diagnosis of PTSD, dysthymia and alcohol abuse.  While the March 2014 VA examiner opined that he could not answer the question of whether the dysthymia disability was attributable to the Veteran's military service without resorting to speculation, he did determine that the Veteran was currently suffering from PTSD that was due to or caused by his military service.
	
The Board finds that the above-described evidence provides a basis for reopening the claim for dysthymia and panic disorder.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the September 1995 denials of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current dysthymia and panic disorder and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the September 1995 rating decision would be evidence linking a current dysthymia and panic disorder to service. 

The prior denial of service connection in the September 1995 rating decision was based on a finding that there was no evidence of an incurrence of this condition while the Veteran was in service.  The March 2014 VA examination report suggests that the Veteran had dysthymia which could not be ruled out as being related to service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for dysthymia and panic disorder have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 


A.  A Psychiatric Disorder (other than PTSD)

As the issues of service connection for dysthymia and panic disorder and a psychiatric disorder (other than PTSD, dysthymia, and panic disorder), have similar factual backgrounds and analyses, they will be addressed together.

The Veteran's service treatment records are negative for complaints or treatments of a psychiatric disability.

A psychiatric evaluation conducted in December 1994 by J.L, M.D. of the Monroe Clinic, department of psychiatry, noted that the Veteran had complained of anxiety attacks since Vietnam.  The physician stated that the Veteran complained mostly about panic attacks, when he felt like everything was closing in on him, and he felt afraid and insecure, and like he had claustrophobia.  The physician commented that between the destroyer, the guns, the noises, the nightmares, the flashbacks, and pre-service sexual abuse by his brother, that there was "probably" a diagnosis of PTSD.  The physician gave the Veteran a DSM-IV axis I diagnosis of PTSD and panic disorder. 

The Veteran underwent a VA examination in May 1995.  The Veteran presented reporting that he had anxiety for as long as he could remember, but could not remember if the anxiety preceded his Vietnam service.  Based on his symptoms, the examiner concluded that the Veteran did not fill the diagnostic criteria for PTSD because he did not re-experience traumatic events or associate current events with past trauma.  However, the examiner stated that he did meet the criteria for panic disorder without agoraphobia and the symptoms of his panic disorder seem to have led to a significant impact on his ability to work; and in addition, the examiner noted that he met the criteria for dysthymia and that this had some impact on his work and his relationships. 

A November 1995 psychiatric evaluation by D.R., D.O. of the Monroe Psychiatric Clinic, gave the Veteran an Axis I diagnosis of dysthymia, and PTSD, residual type. 

Additional progress notes from the Monroe Clinic dated from January 1995 through July 1999 contain diagnoses of PTSD, residual type and depressive disorder, panic and avoidance, dysthymia, and personality disorder, with dependent, avoidant, and borderline features. 

Outpatient treatment records dated from June 2001 through October 2003 contain diagnoses of PTSD and anxiety disorder, and a discharge summary dated in June 2001 noted that the Veteran presented to urgent care with suicidal ideation, which seemed to be related to a renewal of a trucking job that increased his anxiety.  The examiner gave the veteran an axis I diagnosis of adjustment disorder with anxiety, suicidal ideation, depression, and chronic PTSD, and noted that the Veteran had long standing anxiety disorder, associated with multiple traumas, and was stressed by a new job that required him to be away from home for more extended periods of time, thus depriving him of sufficient access to reassuring support. 

The Veteran underwent a VA examination in April 2003.  The examiner noted that the Veteran was being treated at the Madison VA Hospital mental health clinic for various diagnoses, including a history of an adjustment disorder not otherwise specified, anxiety disorder not otherwise specified, and a history of PTSD. 

On examination, the examiner noted that the Veteran did have symptoms consistent with a DSM-IV diagnosis of panic disorder without agoraphobia, and opined that he did not have symptoms of PTSD related to his service experience.  The examiner stated that after reviewing the PTSD criteria, he was unable to elicit enough symptoms that would warrant a diagnosis of PTSD and subsequently these would fall under a diagnosis of anxiety disorder not otherwise specified with symptoms in the PTSD range related to his experiences of sexual abuse as a child.  The examiner gave an Axis I diagnosis of panic disorder without agoraphobia, and anxiety disorder not otherwise specified. 

Outpatient treatment records dated from January 2006 through September 2006 contain the axis I diagnoses of PTSD, well controlled, depressive disorder, NOS, in partial remission, and anxiety disorder NOS.

The Veteran underwent a VA examination in July 2009.  The examiner diagnosed the Veteran with PTSD, panic disorder without agoraphobia, and depressive disorder NOS.  The examiner noted that while certainly PTSD triggers can cause panic attacks and often this was part of PTSD, the Veteran described these occurring out of the blue and not in conjunction with specific PTSD triggers.  Therefore, a separate diagnosis was warranted as previous examiners-have indicated of panic disorder without agoraphobia.  The examiner also opined that the Veteran's depressive symptoms at this time were predominantly attributable to his son's suicide and effects of this, as outpatient records indicated that the Veteran was generally stable in regard to his depression and PTSD prior to that time.  Current depressive symptoms were therefore less likely than not attributable to military experience and at least as likely as not attributable to other severe current stressors.

The Veteran underwent a VA examination in January 2010.  The examiner noted that there was little to no evidence in the Veteran's verbal report, as well as his documented mental health treatment, that the Veteran's PTSD had either caused or permanently aggravated his history of depression or panic disorder.  The diagnosis was depression NOS, panic disorder without agoraphobia, and PTSD by history.  The examiner noted that there was little to no evidence in the Veteran's documented mental health history, as well as his verbal report that his PTSD had either caused or permanently aggravated his depression NOS and panic disorder without agoraphobia.  His depression appeared to be most recently affected by his son's suicide in the spring of 2009.  He otherwise described a history of panic attacks, but did not attribute these to his PTSD.  The examiner thus concluded that it was less likely than not that the Veteran's PTSD had either caused or aggravated his other Axis I mental disorders.

The Veteran underwent a VA examination in September 2010.  The examiner indicated that the Veteran met the diagnosis for depression NOS and that this condition was less likely as not related to his service-connected PTSD.  Further, the condition of panic disorder without agoraphobia was also less likely as not related to his PTSD.  It was also less likely than not that the Veteran's PTSD had either caused or permanently aggravated other Axis I mental disorders, specifically the depression or panic disorder without agoraphobia.  

The Veteran underwent a VA examination in August 2011.  The Veteran had Axis I diagnoses of PTSD, depressive disorder NOS and panic disorder without agoraphobia.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner indicated that the Veteran's panic attacks were at least as likely as not caused by his panic disorder.  His depressed mood and suicidal ideations were at least as likely as not related to depressive disorder NOS.  However, many of his symptoms, were at least as likely as not caused by the combination of his conditions and not all of his the symptoms could be reliably delineated.

The Veteran underwent a VA examination in January 2013.  The Veteran had an Axis I diagnosis of panic disorder with agoraphobia.  It was noted that the Veteran had also been assessed with PTSD and depressive disorder.  

The Veteran underwent a VA examination in November 2013.  The examiner opined that the Veteran no longer met the diagnostic criteria for panic disorder with agoraphobia.  

The Veteran underwent a VA examination in March 2014.  The examiner noted that private treatment records from Monroe clinic showed diagnoses of PTSD, dysthymia and alcohol abuse.  VA treatment records showed varying mood-related diagnoses over the years.  The examiner determined that the Veteran was currently suffering from PTSD that was due to or caused by his military service.  The examiner also found that the Veteran was not suffering from panic disorder with agoraphobia as the Veteran did not endorse anticipatory angst about future panic episodes and clearly denied agoraphobia symptoms.  The examiner also determined that he could not answer without resorting to mere speculation as to whether the diagnoses of anxiety disorder, adjustment disorder, depressive disorder and dysthymia were attributable to his military service.  The examiner noted that this required him to draw conclusions based on the mind state of the Veteran at various points in time over an almost 20 year period based solely on medical records.  The examiner did note that these diagnoses were conditions that tended to be episodic.  What could not be ascertained without resorting to speculation was whether these conditions were associated with the Veteran's military service or whether they were associated with other factors/life events (e.g. the Veteran's son's death by suicide) or some combination thereof.

The Veteran has contended that his current acquired psychiatric disabilities, in addition to PTSD, are related to active service.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for dysthymia and panic disorder and a psychiatric disorder (other than PTSD, dysthymia, and panic disorder) is warranted. 

There is a current diagnosis of anxiety disorder, adjustment disorder, depressive disorder, panic disorder and dysthymia; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Although the March 2014 VA examiner VA physician concluded that it would be resorting to mere speculation to determine whether or not the Veteran's acquired psychiatric disabilities were attributable to his military service the Board notes that he also determined the Veteran was currently suffering from PTSD that was due to or caused by his military service.  Additionally, there is no competent contrary medical evidence of record that indicates that the Veteran's acquired psychiatric disabilities were not incurred in service or are not secondary to his PTSD.   

While the June 2009 examiner opined that the Veteran's current depressive symptoms were less likely than not attributable to military experience and at least as likely as not attributable to other severe current stressors, this opinion has limited probative value.  As noted in the Board's September 2013 remand, the examiner's opinion with regard to the depressive disorder appeared to focus only on current depressive symptoms/disorder and did not clearly address whether any depressive disorder diagnosed prior to the suicide of the Veteran's son was related to service.  The examiner also failed to provide a medical opinion as to whether the Veteran's panic disorder without agoraphobia (as the condition was diagnosed at that time) was related to military service.

Significantly, the competent evidence also indicates that the Veteran's VA treating physicians made no distinctions between the psychiatric symptomatology attributable to his PTSD and to his other acquired psychiatric disabilities suggesting a common etiology for his psychiatric disabilities.   Notably, the January 2010 and September 2010 VA examiners concluded that it was less likely than not that the Veteran's PTSD had either caused or aggravated his other Axis I mental disorders.  However, this appears to be addressing service connection on a secondary basis per Allen, rather than making a distinction between the psychiatric symptomatology attributable to his PTSD and to his other acquired psychiatric disabilities.

Conversely, the August 2011 VA examiner specifically determined that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner concluded that that many of the Veteran's symptoms were at least as likely as not caused by the combination of his conditions and not all of his the symptoms could be reliably delineated.

The Board also notes that the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Therefore, given that the most recent VA examiner was not able to answer the question as to whether the Veteran's acquired psychiatric disabilities other than PTSD are etiologically related to his military service and the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability, the Board will resolve doubt in favor of the Veteran and find that the Veteran's anxiety disorder, adjustment disorder, depressive disorder, panic disorder and dysthymia are etiologically related to his military service or service connected PTSD.  Accordingly, a grant of service connection is warranted. 

B.  Hyperlipidemia 

The Veteran asserts service connection is warranted for hyperlipidemia.  The Board points out that high cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  

Thus, the Board finds that service connection for the claimed hyperlipidemia is simply not warranted.  Where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for hyperlipidemia must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

In light of the aforementioned, the Board concludes that hyperlipidemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for hyperlipidemia is not warranted.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hyperlipidemia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Initial Ratings for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is currently assigned an initial 10 percent rating for the period prior to April 15, 2009 and an initial 30 percent rating for the period since April 15, 2009 for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Factual Background and Analysis

A psychiatric evaluation conducted in December 1994 by J.L, M.D. of the Monroe Clinic, department of psychiatry, noted that the Veteran had complained of anxiety attacks since Vietnam, and noted that he had had 32 jobs since returning from Vietnam.  The examiner stated that the Veteran complained mostly about panic attacks, when he felt like everything was closing in on him, and he felt afraid and insecure, and like he has claustrophobia. 

The Veteran was afforded a VA PTSD examination in May 1995.  He stated that the anxiety attacks lasted up to two hours and occurred about every other day, and involved sweating, tearfulness, shortness of breath, tachycardia and a diffuse tingling sensation.  The Veteran stated that he had 26 jobs since his discharge from the service, and did not seek help because of his pride.  He reported that his attacks occurred randomly and were not usually initiated by any particular situation or event, but usually occurred at night.  In conjunction with his anxiety attacks, the Veteran reported some loss of sleep averaging approximately four to five hours per night and reported anhedonia and decreased energy and concentration. 

On examination, the examiner stated that he was alert and oriented to person, place and time, his speech was normal in tone, rhythm and speed, his thought content revealed evidence of passive suicidal ideation, no homicidal ideation, and his thought processes were logical, coherent and cohesive, and there was no evidence of auditory or visual hallucinations.  However, the Veteran had some symptoms of increased arousal, including irritability, angry outbursts and an exaggerated startle response.  

A November 1995 psychiatric evaluation by D.R., D.O. of the Monroe Psychiatric Clinic, gave the Veteran an Axis I diagnosis of dysthymia, and PTSD, residual type.  At this examination, the Veteran noted that he had flashbacks and paranoia for a couple of years after Vietnam, but had not experienced flashbacks for about 15 years, and denied current auditory or visual hallucinations.  The Veteran denied having problems with most symptoms of PTSD other than irritability, outbursts of anger, difficulty concentrating and exaggerated startle. 

On examination, the Veteran admitted to being a little more depressed for the last five months knowing that he was stuck with his job but needed to be able to make good money.  The Veteran stated that he was concerned that if he quit his job, he would lose his wife, and also stated that he had been having crying spells 2-3 times a week and was encouraged by his wife to come back in for treatment.  He denied symptoms of psychosis or paranoia, and denied suicidal ideas.  The examiner stated that he did not note obvious deficits in concentration or memory during the examination. 

Outpatient treatment records dated from June 2001 through October 2003 contain diagnoses of PTSD and anxiety disorder, and a discharge summary dated in June 2001 noted that the Veteran presented to urgent care with suicidal ideation, which seemed to be related to a renewal of a trucking job that increased his anxiety.  The examiner gave the Veteran an Axis I diagnosis of adjustment disorder with anxiety, suicidal ideation, depression, and chronic PTSD, and assigned a GAF of 45, noting that the Veteran had long standing anxiety disorder, associated with multiple traumas, and was stressed by a new job that required him to be away from home for more extended periods of time, thus depriving him of sufficient access to reassuring support. 

The Veteran was afforded another VA PTSD examination in April 2003.  The examiner noted that the Veteran was being treated at the Madison VA Hospital mental health clinic for various diagnoses, including a history of an adjustment disorder not otherwise specified, anxiety disorder not otherwise specified, and a history of PTSD.  The Veteran described episodes of increased anxiety that occurred particularly when he was by himself.  He noted that these symptoms lasted for about 20 minutes and then went away, and he stated that he had episodes two times in the last year, noting that one occurred right after he was laid off work.  He denied having any intrusive thoughts related to any of his service or military experiences, and although he acknowledged having some nightmares, he said that he had not had any nightmares in several years, and when specifically asked, he stated that he did not have any nightmares of combat and denied any fears that he would be killed.  The examiner noted that the Veteran's report to him at the examination was in direct contrast to a letter that he wrote dated in May 2002, where the Veteran described the nightmares that had a negative effect on him, and also described thirty years of haunting war and recurring dreams. 

Outpatient treatment records dated from November 2003 through June 2005 contain a January 2004 entry again diagnosing the Veteran with chronic PTSD and depressive disorder and noting that he continued to experience daytime vigilance with some exaggerated startle, and noted that he can have nightmares and re-experiencing of memories.  A December 2004 entry noting that overall the Veteran was fair, and provided an axis I diagnosis of PTSD, well controlled, and depressive disorder in partial remission.

The Veteran underwent a VA examination in July 2009.  The examiner noted that the Veteran's symptoms were generally stable prior to his son's suicide in April 2009.  The Veteran reported that since his son's suicide, he had more dreams and nightmares related to both the military and childhood traumatic experiences.  He reported having suicidal thoughts as he noted that he "wants to be with my son".  However, he denied active plan or intent for self-harm and he was future oriented in regarding to returning home to his wife and working.  He reported that he had dreams or nightmares approximately twice per week.  He noted making efforts to avoid thoughts, feelings and conversations associated with military experiences.  He reported having a close friend who passed away several years ago.  He denied any close friendships but had remained in a stable marriage for 40 years and described his marital relationship as "perfect".  He reported that he did not participate or engage in hobbies regularly and that it was very hard for him to experience emotions.  He reported efforts to avoid thoughts, feelings and places; some avoidance of activities, place or people; described detachment from others and some restricted range of affect.  He did not report diminished interest and participation in activities.  He endorsed sleep difficulty but denied significant irritability or anger problems.  He did endorse exaggerated startle response.  Since his son's death, he had been losing weight and had decreased appetite that he associated with depression.  He reported panic symptoms that came "out of the blue".  On examination, his affect was labile and he displayed some irritability.  He reported his mood as being depressed.  He reported memory loss, poor concentration and difficulty with short term memory. He was fully oriented and able to demonstrate abstract thought processes when asked about interpreting proverbs.  He was able to maintain personal hygiene and completed activities of daily living without assistance and should be rated competent for VA purposes.  The examiner noted that the Veteran described diminished interest and participation in activities and some detachment from others as she stated that he had no close friends.  However, he had a good marital relationship with his wife of 40 years.  He endorsed symptoms of increased arousal including sleep difficulty, poor concentration, hypervigilance and exaggerated startle response.  The diagnosis was PTSD, panic disorder without agoraphobia, depressive disorder NOS and a history of drug and alcohol abuse in sustained remission.  The GAF for his PTSD was 61.  The GAF score for his panic disorder without agoraphobia was 65.  The GAF score for his depression was 55.  Regarding the Veteran's PTSD, the examiner noted that it was estimated that there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with routine behavior, self-care, and conversation normal.  However, the examiner also noted that the Veteran may have a higher level of impairment due to the other psychiatric disabilities aside from PTSD.

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran's most recent outpatient mental health treatment reflected that the Veteran reported that he felt much better.  He denied any difficulty in sleeping and his appetite, energy and focus were all good.  He reportedly was recovering from the loss of his son with a GAF score of 55.  The Veteran reported daily symptoms of mild to moderate severity which could last from 1 to 2 hours that could last up to a day.  He indicated that he had 1 good friend and he was very close with his wife and his grandchildren.  He was currently unemployed but did seasonal work.  On examination, he demonstrated no impairment of thought process or communication as well as delusions or hallucinations.  His behavior was appropriate.  He denied suicidal or homicidal ideations and he endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  He endorsed some short term memory problems but denied obsessive or ritualistic behaviors.  The rate of flow of his speech was within normal limits.  He reported having 3 to 4 panic attacks a week with moderate severity and minimal impact on his independent functioning.  He endorsed ongoing anxiety and worry but denied impaired impulse control.  He slept fairly well now and had good energy.  The diagnosis was depression NOS, chronic, mild severity; panic disorder with agoraphobia, chronic, mild severity; and PTSD by history.  A GAF score of 65 was assigned.  The examiner opined that there were mental disorder signs and symptoms that were transient or mild which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner indicated that the Veteran's mild depression and panic disorder would only pose mild vocational limitations.

The Veteran underwent a VA examination in September 2010.  On examination, the Veteran was casually dressed but somewhat disheveled.  His affect was generally congruent, friendly and engaging.  He was oriented times 4.  His thought processes were somewhat circumstantial at times though easily redirected.  He had no perceptual disturbances and demonstrated no impairment of thought processes or communications.  He had no delusions or hallucinations.  He noted that anxiety was the worst as he was restless and "keyed up" most of the time.  He had panic attacks about 3 times a week and ongoing depression that occurred every day.  This had worsened since his son's suicide.  Voice and speech were within normal limits.  His memory was somewhat disrupted as he noted that he was very forgetful.  However, he was able to recall events quite well.  He slept about 6 hours a night with medications.  He had a medium appetite and poor concentration.  His mood was up and down and his energy level tended to be low.  He reported that he did not get out very much and isolated much of the time.  He spent time caring for his grandkids several days a week and did little else.  He did maintain self-care and family role functioning.  The examiner indicated that there was likely reduced reliability and productivity due to the signs and symptoms of PTSD.  His GAF for PTSD was 65, his GAF for depression NOS was 60 and his GAF for panic disorder without agoraphobia was 60.

The Veteran underwent a VA examination in August 2011.  The Veteran reported that his PTSD symptoms were the same since his September 2010 examination.  He had daily intrusive thoughts when idle but also had periods of remission for hours.  He slept 6 hours a night.  He felt depressed 3 to 4 days a week.  He had suicidal thoughts but denied a current plan or intent for self-harm.  This frequency and duration was reduced from his 2010 examination.  He reported panic attacks that occurred twice a week.  A GAF score of 60-65 was assigned.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran underwent a VA examination in January 2013.  The examiner provided an Axis I diagnosis of panic disorder with agoraphobia.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran underwent a VA examination in November 2013.  The examiner assigned a GAF score of 65 and noted mild symptomatic distress and mild functional impairment in social arena where he felt distant and disengaged from most other with the exception of his grandchildren who he felt devoted to since the suicide of his son.  The examiner indicated that the Veteran's level of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted that the Veteran had panic attacks twice per month without anticipatory angst.  He also denied current symptoms of agoraphobia.  His suicidal ideation was fleeting without plan or intent and his family, especially his grandchildren, was a primary reason for living.  The Veteran continued to have PTSD that was mild in severity.

Based on the reported symptomatology of the Veteran's psychiatric symptoms, the Board finds that when affording the Veteran the benefit of the doubt, that an initial 50 percent rating is warranted throughout the period of this claim, as contended by the Veteran.

Throughout the course of the appeal, the Veteran's psychiatric symptoms were manifested by sleep disturbance, panic attacks, social isolation, hypervigilance, irritability, angry outbursts, anxiousness, poor concentration, hypervigilance and exaggerated startle response.

The Board notes that the July 2009, August 2011 and January 2013 VA examiners estimated that there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with routine behavior, self-care, and conversation normal.  This description corresponds squarely with the schedular requirements for the assignment of a 30 percent disability rating.   However, the July 2009 examiner also noted that the Veteran may have a higher level of impairment due to the other psychiatric disabilities aside from PTSD.  Additionally, the July 2009 VA examiner assigned GAF score of 61 for his PTSD, 65 for his agoraphobia and 55 for his depression while the August 2011 VA examiner assigned a GAF score of 60-65.

Throughout the course of the appeal, VA examiners assigned GAF scores ranging from 55 to 65 while noting that the Veteran had moderately serious impairment of psychosocial functioning.  As noted above, GAF scores of 65 indicate mild symptoms and some difficulty in social, occupational, or school functioning.  However, the GAF scores of 55 to 60 indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that an initial 50 percent rating is warranted from the Veteran's effective date of service connection as the Veteran's acquired psychiatric disability to include PTSD was indicative of reduced reliability and productivity from December 14, 2001, the initial date of service connection.

However, the preponderance of the evidence establishes that throughout the rating period, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.

In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting her ability to function independently or spatial disorientation.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates a 50 percent evaluation as the July 2009 VA examiner noted that the Veteran had a good marital relationship with his wife of 40 years while the January 2010 VA examiner indicated that the Veteran had 1 good friend and was very close with his wife and his grandchildren.  

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

While the Board acknowledges that treatment records have noted that the Veteran had suicidal ideations that were fleeting in nature and that these thoughts increased around the time of his son's suicide, the treatment records all indicated that the Veteran had no suicidal plan or intent at any point since the Veteran filed his claim.  While the record shows that he was hospitalized in June 2001 for treatment of depression with suicidal ideation and a plan to kill himself, this admission came prior the date of his current claim.  Notably, treatment providers during the course of the appeal have reported that the Veteran's suicidal ideation was fleeting without plan or intent and his family, especially his grandchildren, was a primary reason for living.  The Veteran also denied active plan or intent for self-harm and he was future oriented in regards to returning home to his wife and working.

Additionally, as noted above, the Veteran's GAF scores ranging from 55 to 65 generally reflect no more than mild to moderate symptoms.  

The Board notes that a discharge summary dated in June 2001 provided a GAF score of 45 which is indicative of more serious symptoms.  However, the examiner in June 2001 also noted that the Veteran was stressed by a new job that required him to be away from home for more extended periods of time.  Subsequent VA examiners also specifically described the Veteran's psychiatric symptoms as being mild to moderate in severity.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

The January 2010, September 2010 and November 2013 VA examiners also specifically indicated that the Veteran's symptoms had caused "occupational and social impairment with reduced reliability and productivity" which corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  Indeed, at no point did the January 2010, September 2010 and November 2013 VA examiners or any other examiner or treating physician find that the Veteran's acquired psychiatric disorder to include PTSD cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating.   

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected acquired psychiatric disorder to include PTSD disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for dysthymia and panic disorder is reopened. 

Entitlement to service connection for dysthymia and panic disorder is granted. 

Entitlement to service connection for a psychiatric disorder (other than PTSD, dysthymia, and panic disorder) is granted.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to an initial rating of 50 percent for an acquired psychiatric disability to include PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability to include PTSD is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for hypertension as secondary to PTSD, the Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran previously underwent a VA examination in November 2013 for his claimed hypertension disability.  The VA examiner opined that the Veteran's hypertension was not caused or aggravated by his PTSD as they were 2 physiologically different systems of the human body and one did not cause nor aggravate the other.  

However, the Veteran's representative has submitted multiple internet articles which documented a relationship between the hypertension and PTSD.  

As the Veteran contends that his hypertension is secondary to his service-connected PTSD disability and has provided medical literature which supports his assertions, the Board finds that the physician who conducted the November 2013 VA examination should be requested to submit an addendum opinion discussing whether the Veteran's hypertension disability is related to his active duty service, or, was caused or aggravated by his service-connected PTSD disability.  In forming this opinion, the VA examiner should specifically address the materials submitted by the Veteran's representative regarding the relationship between hypertension and PTSD.

As noted above, the Board is remanding the issue of entitlement to service connection for hypertension.  The Board notes that further development and adjudication of the Veteran's claim for hypertension may provide evidence in support of his claim for CAD.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991).  As noted in the September 2013 remand, a March 2010 VA examiner related the Veteran's CAD to hypertension and hyperlipidemia.

Additionally, the Board notes that the RO's determination on the claims for service connection for hypertension and CAD could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the same examiner who conducted the March 2014 VA examination if possible, to review the claims folder and determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current hypertension disability is related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension disability is caused or aggravated by his service-connected PTSD disability.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should specifically address the internet articles submitted by the Veteran's representative which address a possible relationship between PTSD and hypertension.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


